FILED IN
                                                                 1ST COUBT OF APPEALS
                                                                    HOUSTON, TEXAS
September 25, 2015
                                                                   SEP 2 9 2015
                     ^ .                                         CHRISTOPt|f|nV>^B,NE
Hon. Chnstopher A. Pnne
Clerk of the Court                                              eulRK'
First Court of Appeals
301 Fannin Street
Houston, Texas 77002-2066


RE: Case No. 01-15-00225-CV, Aaron Chevalier-vs- W M Roberson
    TC #1058132, Co. Civ. Ct. at Law No. 1, Hon. Debra I. Mayfield, Judge


Dear Hon. Clerk;

   Please file in the above referenced case:

1) $10-money order for the 9-24-15 extension of time motion per T.R.App.P. 10.5(b).

   Your courteous assistance is greatly appreciated.

Respectfully,

yiq&iAt.
W M Roberson
P.O. Box 842583
Houston, TX 77284-2583

Appellee-Landlord (Pro Se)
                                       •-Xri .v." t"\r™» *.•*   tr




        RECEIVED
FIRST COURT OF APPEALS
    HOUSTON, TEXAS
                             /Y